Case 2:18-cr-20495-DML-MKM ECF No. 101, PageID.314 Filed 12/31/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
_________________________________________________________________

UNITED STATES OF AMERICA,

                          Plaintiff,
                                                    Case No. 18-20495
             v.
                                                    HON. DAVID M. LAWSON
IBRAHEEM IZZY MUSAIBLI,
  aka Abu Shifa Musaibli,
  aka Abu ‘Abd Al-Rahman Al-Yemeni,
  aka Abu Abdallah Al Yemeni,
  aka Abdallah Umar Al-Salih,
  aka Ibraheem ‘Izd ‘Umar Salih Musaibad,

                     Defendant.
__________________________________________________________________

 UNITED STATES’ UNOPPOSED MOTION TO EXCEED PAGE LIMIT
__________________________________________________________________

      The United States seeks leave to file its Motion to Admit ISIS Documents that

exceeds the 25-page limit noted in the Local Rules for the Eastern District of

Michigan. The motion is 34 pages long. The increase in page limit is necessary due

to the lengthy and significant factual background in this case, as well as the need to

explain the various ISIS documents that are the subject of the motion. Given the

unique nature of the case (involving allegations that the defendant joined, and

provided material support to, the Islamic State), the United States requests this

extension of the page limit to adequately address all the legal and factual issues
Case 2:18-cr-20495-DML-MKM ECF No. 101, PageID.315 Filed 12/31/20 Page 2 of 2




raised in the motion. Pursuant to Local Rule 7.1, the government sought concurrence

with defense counsel, and defense counsel concurs with this motion.



                                            MATTHEW SCHNEIDER
                                            United States Attorney

                                            s/Kevin M. Mulcahy
                                            Kevin M. Mulcahy
                                            Hank Moon
                                            Assistant United States Attorney
                                            211 W. Fort Street, Suite 2001
                                            Detroit, MI 48226
                                            Kevin.Mulcahy@usdoj.gov
                                            (313) 226-9713

Date: December 31, 2020




                   CERTIFICATE OF SERVICE

        I hereby certify that on December 31, 2020, I electronically filed the
foregoing document using the ECF system, which will send notification of filing to
the counsel of record.

                               s/Kevin M. Mulcahy
                               Assistant U.S. Attorney




                                        2
